Case 2:20-cv-05859-DMG-E Document 15 Filed 07/08/20 Page 1 of 1 Page ID #:287



  1

  2

  3

  4

  5

  6

  7

  8
                             UNITED STATES DISTRICT COURT
  9
                           CENTRAL DISTRICT OF CALIFORNIA
 10

 11

 12
      JOSEPH KISHORE; et al.,
 13                                                 Case No.: CV 20-5859-DMG (Ex)
                                      Plaintiffs,
 14
                   v.                               ORDER RESETTING HEARING
 15                                                 ON PRELIMINARY INJUNCTION
                                                    FROM JULY 21, 2020 TO JULY 20,
 16   GAVIN NEWSOM, Governor of                     2020 [14]
      California; and ALEX PADILLA,
 17   Secretary of State of California, in their
      official capacities,
 18
                                    Defendants.
 19

 20          Good cause having been shown, the Court hereby continues the hearing on
 21   Plaintiffs’ motion for preliminary injunction [Doc. # 11] to July 20, 2020 at 2:00
 22   p.m.
 23          IT IS SO ORDERED.
 24

 25   DATED: July 8, 2020                     _______________________________
                                              DOLLY M. GEE
 26
                                              UNITED STATES DISTRICT JUDGE
 27

 28
